Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2016 201 596.6, filed on 08/01/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/01/2018, 08/22/2019, 07/23/2020 and 04/26/2021 have been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 12/26/2018 is noted by the Examiner.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 11-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
8.	Claim 11 recites the limitation "…based on the recorded parameter…" in line 4 of claim 11.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the limitation in question refers to the “recording an aging-specific parameter” limitation disclosed earlier in the claim or if it refers to a different “recorded parameter”.
9.	Claim 16 recites the limitation "…based on the recorded parameter…" in line 4 of claim 16.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the limitation in question refers to the “determining at least one aging-specific parameter” limitation disclosed earlier in the claim or if it refers to a different “recorded parameter”.
10.	Claim 18 recites the limitation "…based on the recorded parameter…" in line 6 of claim 18.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the limitation in question refers to the “recording an aging-specific parameter” limitation disclosed earlier in the claim or if it refers to a different “recorded parameter”.
11.	Claims 12-15 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as they further limit claim 11.
12.	Claim 17 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as it further limits claim 16.
13.	Please make the proper corrections.
Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15.	Claim(s) 11-18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Spessot et al. EP 2884663 (Provided by Applicant; Hereinafter Spessot).
Regarding claim 11, Spessot teaches an detector (Fig. 6) comprising:
at least one input for recording an aging-specific parameter of a circuit component (Fig. 6; [0081-0082]; 31, 32), wherein the detector (Fig. 6; [0042]) is configured to:
based on the recorded parameter, at least one of determine and adapt at least one of a corresponding response (Fig. 6; [0047, 0066]) and a corresponding response threshold of the response (Fig. 6; [0041]); and 
initiate the response responsive to the recorded parameter exceeding the response threshold (Fig. 6; [0041, 0066]).
Regarding claim 12, Spessot further teaches the detector of claim 11, wherein the recorded parameter is at least one of a frequency and a duration of a component-critical application of the circuit component (Fig. 6; [0040-0042, 0047, 0066-0067, 0081-0082]).
Regarding claim 13, Spessot further teaches the detector of claim 11, further comprising at least one output, wherein the detector is configured to apply a voltage to the at least one output and to record an electrical resistance or a threshold voltage drift in response to the application of the voltage (Fig. 6; [0040-0042, 0047, 0066-0067, 0081-0082]).
(Fig. 6; [0040-0042, 0047, 0066-0067, 0081-0082]).
Regarding claim 15, Spessot further teaches the detector of claim 13, wherein, based on the threshold voltage drift, the detector is configured to monitor a temperature instability effect (NBTI effect) of a metal oxide semiconductor transistor (MOS transistor) induced by a negative bias voltage (Fig. 6; [0040-0042, 0047, 0066-0067, 0081-0082]).
Regarding claim 16, Spessot teaches a method for monitoring an aging of an electrical circuit component (Fig. 6), the method comprising:
determining at least one aging-specific parameter (Fig. 6; [0081-0082]; 31, 32);
based on the recorded parameter, at least one of determine and adapt at least one of a corresponding response (Fig. 6; [0047, 0066]) and a corresponding response threshold of the response (Fig. 6; [0041]); and
initiate the response responsive to the recorded parameter exceeding the response threshold (Fig. 6; [0041, 0066]).
Regarding claim 17, Spessot further teaches the method of claim 16, further comprising recording manufacturing data when manufacturing the circuit component and using the manufacturing data to adapt at least one of the response threshold and the response (Fig. 6; [0040-0042, 0047, 0066-0067, 0081-0082]).
(Fig. 6) comprising: 
a circuit component (Fig. 6; [0042]); and
a detector (Fig. 6; [0042]) that includes at least one input for recording an aging-specific parameter of a circuit component (Fig. 6; [0081-0082]; 31, 32), wherein the detector (Fig. 6; [0042]) is configured to:
based on the recorded parameter, at least one of determine and adapt at least one of a corresponding response (Fig. 6; [0047, 0066]) and a corresponding response threshold of the response (Fig. 6; [0041]); and 
initiate the response responsive to the recorded parameter exceeding the response threshold (Fig. 6; [0041, 0066]).
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hausdorff et al. US 2012/0101411 - Collection method for gait data involves collecting movement data, and determining irregularity of gait from collected movement data.
Hausdorff et al. US 2020/0170548 - Collection method for gait data involves collecting movement data, and determining irregularity of gait from collected movement data.
DiLorenzo US 2007/0167991 - Subject`s e.g. patient, response monitoring method for e.g. neuromodulation therapy, involves delivering neuromodulation 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/RAUL J RIOS RUSSO/Examiner, Art Unit 2867